COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         John Ruff and Catherine Loth, Individually and as Next
                             Friends of A.R., a Minor Child v. The University of St.
                             Thomas
Appellate case number:       01-17-00875-CV
Trial court case number:     2016-19616
Trial court:                 190th District Court of Harris County

       Appellants, John Ruff and Catherine Loth, Individually and as Next Friends of
A.R., a Minor Child, have filed a “Motion for Extension of Time to File Court Reporter’s
Record.” On December 18, 2017, the Clerk of this Court notified appellants that the
court reporter responsible for preparing the reporter’s record had informed the Court that
appellants had not paid, or made arrangements to pay, for the reporter’s record and
directed appellants to provide proof that they had paid, or made arrangements to pay, for
the reporter’s record or are entitled to proceed without payment of costs by January 17,
2018. See TEX. R. APP. P. 35.3(b), 37.3(c). By their motion, appellants request an
extension to time to February 14, 2018 to make arrangements to pay for the reporter’s
record. We grant the motion.1 Appellants’ deadline to respond to the December 18,
2017 notice is extended to February 14, 2018.
       Absent a timely response, the Court may require appellants to file their brief and
can consider and decide the appeal on those issues or points that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually        Acting for the Court

Date: February 1, 2018


1      The court reporter may request an extension to file the reporter’s record in this Court.
       See TEX. R. APP. P. 35.3(c).